Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 1 of 9




                        EXHIBIT 1
              Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 2 of 9
                                                   Wednesday, July 1, 2020 at 7:06:06 PM Paciﬁc Daylight Time

Subject:    FW: Greenspan v. Qazi et al.
Date:       Tuesday, June 30, 2020 at 2:04:34 PM Paciﬁc Daylight Time
From:       Candace Jackman
To:         aaron.greenspan@plainsite.org
AGachments: image001.png, 2020.06.12 Greenspan_CT Corp.pdf

Aaron,

Please excuse my delayed response; I was informed over the weekend that your emails were not reaching my
inbox, as explained in more detail below.

We do contest service as to Tesla. The packet of materials we received is aSached. We are enTtled to proper
service, and it is irrelevant whether you or your process server is to blame for the improper service. We
reserve rights on the purported service to Mr. Musk.

Your requests for waiver of service also were not eﬀecTve. As a result of your frequent, unsolicited, and
unsupported emails in the past to Mr. Musk and others at Tesla, Tesla’s informaTon security team had team
blocked your emails from reaching individual Tesla employees as a nuisance. As a result, neither Mr. Musk,
Mr. PrescoS, nor I received your prior emails regarding this lawsuit. AYer reviewing the emails aSached to
your costs moTon, I inquired with our informaTon security team, who informed me of the block, retrieved
copies of your recent emails, and forwarded them on for my review. In this circumstance, your email
transmissions were not “reliable means” under Rule 4(d)(1)(G), and Tesla and Mr. Musk indisputably have
“good cause” as to why your waiver requests were not returned under Rule 4(d)(2). We therefore request
that you withdraw your costs moTon immediately.

All of this said, our intenTon is not to play games with service, and had we received your waiver requests, we
would have returned them, just as we have done in countless other cases. To avoid further disagreements
about service, I would propose that we deem service to have been waived by Mr. Musk and Tesla as of the
date you apparently sent the waiver request, May 21, and sTpulate that Mr. Musk and Tesla’s deadline to
respond to the complaint is July 20 (60 days later, per FRCP 4(d)(3)). We also propose to extend the page
limits for brieﬁng our response to the Complaint, to 25 pages for our moTon, 25 for your opposiTon, and 15
for our reply (default for Judge Donato is 15, 15, 10). If this is agreeable to you, please let us know by 3p
tomorrow, and we will prepare and forward a sTpulaTon for your signature.

We reserve all rights.

Candace Jackman | Associate General Counsel, Litigation
901 Page Ave., Fremont, CA 94538



From: Aaron Greenspan <aarona.greenspan@plainsite.org>
Sent: Wednesday, June 24, 2020 1:35 PM
To: Candace Jackman <cjackman@tesla.com>
Cc: Al PrescoS <aprescoS@tesla.com>
Subject: Re: Greenspan v. Qazi et al.

Ms. Jackman,

Thank you for your e-mail.

                                                                                                          Page 1 of 8
               Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 3 of 9



As you know, I did not myself serve Tesla’s registered agent in Los Angeles with the papers because A)
I am not permitted to effectuate service pursuant to FRCP 4 given that I am a party to the lawsuit; and
B) I am not in Los Angeles. I engaged KMS Process Servers ("KMS") to handle Tesla's service of
process. If I understand correctly, it appears that you are now alleging that KMS erroneously served the
wrong Summons on Tesla's registered agent, or that your registered agent misplaced the correct
Summons that it received on your behalf, though you have offered no documentary proof of either
possible case.

There are two problems with your contention. The first is that Tesla has been on notice of the lawsuit
since May 21, 2020. Via e-mail, below, I provided Tesla’s Acting General Counsel, Al Prescott, a link
to the full lawsuit documents on-line (including Document 5, part of which is the Summons to Tesla,
Inc.) on May 21, 2020, as well as waiver of service documentation pursuant to FRCP 4(d)(1) on the
same date. Mr. Prescott, or another authorized representative of Tesla, had thirty (30) days to respond
with the signed waiver of service form. No response was received as of June 20, 2020 (thirty days
later), even after Mr. Prescott received a polite reminder regarding the lawsuit on June 19, 2020. The
second problem for you is that on June 10, 2020, I sent the proper Summons addressed to Tesla, Inc. to
KMS to serve. Therefore, any alleged confusion or paperwork mixup on the part of KMS or your
registered agent is not my fault.

It is my belief that Tesla was properly served on June 12, 2020, and was actually fully aware of the
lawsuit as of May 21, 2020. Accordingly, at present I have no reason to believe that Document 12
contains an error. If you wish to contest these facts, because Tesla failed to respond in a timely fashion
(or at all) with a signed waiver of service form, I will be happy to have Tesla re-served on a rush basis
—which tends to be more expensive—at Tesla’s expense pursuant to FRCP 4(d)(2). Alternatively, you
can simply accept service as of June 12, 2020.

As for Elon Musk, according to the process server I hired for him, Michelson Attorney Service
("Michelson"), Mr. Musk was personally served at his home yesterday, June 23, 2020, and accepted
service while standing in the doorway. I have yet to receive the proof of service document from
Michelson but am informed that it should be available tomorrow. Mr. Musk also failed to respond to the
waiver e-mails he received on May 21, 2020 and June 19, 2020.

Please let me know by the close of business today how you would like to proceed: by having Tesla pay
for needless re-service on Tesla, or by accepting June 12, 2020 as Tesla's formal service date despite the
fact that Tesla has been on notice since May 21, 2020.

Regards,

Aaron

PlainSite | https://www.plainsite.org


        Begin forwarded message:

        From: Aaron Greenspan <aaron.greenspan@plainsite.org>
        Subject: Waiver of Service
        Date: May 21, 2020 at 8:55:56 AM PDT
        To: Omar Qazi <omar@smick.com>, Elon Musk <erm@tesla.com>, Al Prescott
        <aprescott@tesla.com>

        All,

        Please see the lawsuit I have filed against you at:
                                                                                                      Page 2 of 8
            Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 4 of 9


    Please see the lawsuit I have filed against you at:

    https://www.plainsite.org/dockets/49sdnba14/california-northern-district-court/greenspan-
    v-qazi-et-al/

    For the sake of efficiency, let me know if you would be willing to wave formal service of
    process.

    Thank you,

    Aaron

    PlainSite | https://www.plainsite.org

—


    Begin forwarded message:

    From: Aaron Greenspan <aaron.greenspan@plainsite.org>
    Subject: Waiver of Service Form
    Date: May 21, 2020 at 10:00:57 AM PDT
    To: Al Prescott <aprescott@tesla.com>

    May 21, 2020

    Al Prescott
    Acting General Counsel
    Tesla, Inc.
    3500 Deer Creek Road
    Palo Alto, CA 94304

    Mr. Prescott,

    The waiver of service form for the lawsuit filed in the Northern District of California is
    attached. Since you can return the signed Form AO 399 by e-mail for free, no prepaid
    means of return is necessary.

    Aaron

    PlainSite | https://www.plainsite.org

    —

    Duty to Avoid Unnecessary Expenses of Serving a Summons




                                                                                                 Page 3 of 8
      Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 5 of 9



Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in
saving unnecessary expenses of serving a summons and complaint. A defendant who is
located in the United States and who fails to return a signed waiver of service requested by
a plaintiff located in the United States will be required to pay the expenses of service,
unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over
the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an
answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing
and returning the waiver form, you are allowed more time to respond than if a summons
had been served.
Click to Download
                                   ao398-teslasigned.pdf
                                         376 KB
Click to Download
                                      ao399-tesla1.pdf
                                          286 KB
Click to Download
                                      ao399-tesla2.pdf
                                          286 KB
Click to Download
                                  20200520.complaint.pdf
                                         982 KB
Click to Download
                                        exhibit-a.pdf
                                          678 KB
Click to Download
                                        exhibit-b.pdf
                                          14.4 MB
Click to Download
                                        exhibit-c.pdf
                                          792 KB
Click to Download
                                        exhibit-d.pdf
                                          326 KB
Click to Download
                                        exhibit-e.pdf
                                           89 KB
Click to Download
                                        exhibit-f.pdf
                                          139 KB
Click to Download
                                        exhibit-g.pdf
                                          420 KB

                                                                                               Page 4 of 8
            Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 6 of 9

                                               420 KB
    Click to Download
                                            exhibit-h.pdf
                                              351 KB
    Click to Download
                                            exhibit-i.pdf
                                              13.4 MB
    Click to Download
                                            exhibit-j.pdf
                                              103 KB
    Click to Download
                                            exhibit-k.pdf
                                              492 KB
    Click to Download
                                            exhibit-l.pdf
                                              478 KB
    Click to Download
                                            exhibit-m.pdf
                                               44 KB

—

    Begin forwarded message:

    From: Aaron Greenspan <aaron.greenspan@plainsite.org>
    Subject: Waiver of Service Form
    Date: May 21, 2020 at 10:22:32 AM PDT
    To: Elon Musk <erm@tesla.com>
    Cc: Al Prescott <aprescott@tesla.com>

    May 21, 2020

    Elon Musk
    3500 Deer Creek Road
    Palo Alto, CA 94304

    Elon,

    The waiver of service form for the lawsuit filed in the Northern District of California is
    attached. Since you can return the signed Form AO 399 by e-mail for free, no prepaid
    means of return is necessary.

    Aaron

    PlainSite | https://www.plainsite.org

    —

    Duty to Avoid Unnecessary Expenses of Serving a Summons




                                                                                                 Page 5 of 8
      Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 7 of 9



Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in
saving unnecessary expenses of serving a summons and complaint. A defendant who is
located in the United States and who fails to return a signed waiver of service requested by
a plaintiff located in the United States will be required to pay the expenses of service,
unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over
the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an
answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing
and returning the waiver form, you are allowed more time to respond than if a summons
had been served.
Click to Download
                                   ao398-musksigned.pdf
                                         375 KB
Click to Download
                                     ao399-musk1.pdf
                                         286 KB
Click to Download
                                     ao399-musk2.pdf
                                         286 KB
Click to Download
                                  20200520.complaint.pdf
                                         982 KB
Click to Download
                                        exhibit-a.pdf
                                          678 KB
Click to Download
                                        exhibit-b.pdf
                                          14.4 MB
Click to Download
                                        exhibit-c.pdf
                                          792 KB
Click to Download
                                        exhibit-d.pdf
                                          326 KB
Click to Download
                                        exhibit-e.pdf
                                           89 KB
Click to Download
                                        exhibit-f.pdf
                                          139 KB
Click to Download
                                        exhibit-g.pdf
                                          420 KB

                                                                                               Page 6 of 8
            Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 8 of 9

                                              420 KB
    Click to Download
                                            exhibit-h.pdf
                                              351 KB
    Click to Download
                                            exhibit-i.pdf
                                              13.4 MB
    Click to Download
                                            exhibit-j.pdf
                                              103 KB
    Click to Download
                                            exhibit-k.pdf
                                              492 KB
    Click to Download
                                            exhibit-l.pdf
                                              478 KB
    Click to Download
                                            exhibit-m.pdf
                                               44 KB

—

    Begin forwarded message:

    From: Aaron Greenspan <aaron.greenspan@plainsite.org>
    Subject: Fwd: Waiver of Service Form
    Date: June 19, 2020 at 1:52:30 PM PDT
    To: Elon Musk <erm@tesla.com>
    Cc: Al Prescott <aprescott@tesla.com>

    Elon,

    A reminder. 30 days from May 21, 2020 is tomorrow. Most recent case documents
    at https://www.plainsite.org/dockets/49sdnba14/california-northern-district-
    court/greenspan-v-qazi-et-al/.

    Aaron

    PlainSite | https://www.plainsite.org


            Begin forwarded message:

            From: Aaron Greenspan <aaron.greenspan@plainsite.org>
            Subject: Waiver of Service Form
            Date: May 21, 2020 at 10:22:32 AM PDT
            To: Elon Musk <erm@tesla.com>
            Cc: Al Prescott <aprescott@tesla.com>




                                                                                    Page 7 of 8
Case 3:20-cv-03426-JD Document 18-2 Filed 07/01/20 Page 9 of 9



May 21, 2020

Elon Musk
3500 Deer Creek Road
Palo Alto, CA 94304

Elon,

The waiver of service form for the lawsuit filed in the Northern District of
California is attached. Since you can return the signed Form AO 399 by e-mail
for free, no prepaid means of return is necessary.

Aaron

PlainSite | https://www.plainsite.org

—

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to
cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails
to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the
defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it
has been brought in an improper venue, or that the court has no jurisdiction
over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other
defenses and objections, but you cannot object to the absence of a summons or
of service.

If you waive service, then you must, within the time specified on the waiver
form, serve an answer or a motion under Rule 12 on the plaintiff and file a
copy with the court. By signing and returning the waiver form, you are
allowed more time to respond than if a summons had been served.




                                                                                    Page 8 of 8
